Citation Nr: 1506982	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disorder characterized as angina.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from March 5, 1976 to July 26, 1976, and from September 2001 to April 2003, with intermittent periods of inactive service.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2011, July 2013, and March 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In a September 2014 rating decision, the RO granted service connection for a headache disorder.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.


FINDING OF FACT

The credible evidence of record is against a finding that the Veteran has a current disorder characterized as angina.  No underlying cardiovascular disease has been demonstrated.


CONCLUSION OF LAW

A disorder characterized as angina was not incurred or aggravated in service and a cardiovascular disease manifested by angina may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a September 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him multiple pertinent VA examinations during the appeal period.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.

The Board acknowledges the Veteran's contention that the April 2014 VA medical opinion failed to specifically mention, discuss or comment on a February 2012 finding of minimal coronary artery disease.  Upon further review of the April 2014 VA medical opinion, the Board finds the examiner did comment on the February 2012 finding. The Board notes the examiner's response was located underneath the subheading "(a) Comment on the significance, if any, of the February 2012 finding of minimal coronary artery disease."  Furthermore, the content of the examiner's response directly relates to whether or not the Veteran has a current diagnosis of coronary artery disease.  As such, the Board finds there has been substantial compliance with its remand directives and a remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998) 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Analysis

The Veteran contends he has a current disorder characterized by angina related to his military service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Board is unable to grant service connection for a current disorder characterized by angina because there is no credible evidence of a current disability.

A review of the Veteran's entrance and separation examination reports from his first period of active service show no indication of angina or a disorder characterized by angina.  

During his subsequent period of inactive service, he reported a history of pain or pressure in the chest, as well as palpitation or pounding heart in a June 1979 report of medical history.  He also complained of chest pain in January 2000.  There was no diagnosis of angina or a disorder characterized by angina.  

As for his second period of service, the Veteran complained of chest pain in June 2002.  He performed an exercise tolerance test in July 2002, which showed no evidence of myocardial infraction or inducible ischemia.  Also, an echocardiogram report showed no findings of abnormality.  In September 2002, a cardiac catheterization revealed normal coronary arteries and normal left ventricular function.  The examiner believed his chest pain was non-cardiac in etiology.  

The Veteran again went into a period of inactive service, and in November 2003, a Medical Evaluation Board summary noted a diagnosis of angina.

Post-separation from service, he attended a November 2008 VA examination for hypertension.  The examiner reported there was no evidence of hypertensive heart disease.  He attended another hypertension VA examination in November 2009 and the examiner again reported no evidence of hypertensive heart disease or atherosclerotic complications of hypertension.  (He is service connected for hypertension with a 10 percent disability rating currently assigned.)

In a May 2011 VA medical opinion, there was no recorded evidence of a cardiovascular disease or disability.  The reviewing physician noted that his history of chest pains was considered to be atypical in nature, meaning "not related to any underlying cardiac problem."

A June 2011 private stress test revealed no evidence of a prior myocardial infraction or inducible ischemia.  The left ventricular function was normal. 

A February 2012 private diagnostic cardiac catheterization report indicated findings for coronary arteries were "minimal (no significant) disease."

At an October 2013 VA examination, the Veteran was noted as having a history of angina.  In an addendum opinion, the VA physician stated he was unable to find catheterization evidence of ischemic heart disease.  He further indicated the Veteran was being privately treated for atypical chest pain which was inappropriately called stable angina.  

In an April 2014 addendum opinion, the VA physician commented on the February 2012 diagnosis of minimal coronary artery disease, stating the Veteran did not have a coronary artery disease.  Additionally, there was no catheterization evidence of any coronary artery disease and his ejection fraction was normal.  The physician noted the Veteran was being treated for atypical angina, which is a chest pain not related to coronary artery disease.  The physician then stated it was not likely that his atypical chest pain was related to service.

Based on the foregoing, the medical evidence of record suggests the Veteran does not have a current diagnosis of angina, or a disorder characterized by angina, to include ischemic heart disease, coronary artery disease, or any cardiovascular disease.  There is also no evidence of hypertensive heart disease or atherosclerotic complications of hypertension.  Rather, the evidence indicates the Veteran's diagnosis of angina was actually a characterization of atypical chest pain with no underlying cardiac problem.  

Moreover, the Court has held that "...pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In considering the Veteran's own statements, although he is competent to testify about observable symptomatology, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose an underlying disorder associated with his atypical chest pain.  As such, the Board assigns a higher probative value to the VA examination opinions than the Veteran's lay contentions.

The Board notes that entitlement to a cardiovascular disease on a presumptive basis is not warranted as the Veteran does not have a current diagnosis of a cardiovascular disease.  See 38 C.F.R. §§ 3.307, 3.309.

Because a review of the record does not indicate the Veteran has an underlying disorder that contributes to his atypical chest pain, entitlement to service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER


Entitlement to service connection for a disorder characterized as angina is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


